Citation Nr: 0944656	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric condition 
to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1974 to March 
1976 in the U.S. Marine Corps and from September 1976 to 
September 1978 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in St. Paul, Minnesota, which denied the claim.  


FINDINGS OF FACT

1.  The appellant was not treated for a psychiatric condition 
during service; he received extensive counseling for drug and 
alcohol abuse.

2.  The appellant's psychiatric disabilities have not been 
shown to be related to service or any incident of service; a 
psychosis was not manifest within one year of service.


CONCLUSION OF LAW

A psychiatric condition, to include depression, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Due Process

A statement regarding the procedural posture of this claim is 
required.  The RO previously denied service connection for 
post traumatic stress disorder (PTSD) and schizophrenia in 
prior rating decisions.  The appellant claimed service 
connection for PTSD and depression in April 2005.  The July 
2005 rating decision denied reopening for PTSD and 
schizophrenia.  The appellant's October 2005 Notice of 
Disagreement indicated that he wanted to appeal PTSD and 
depression.  Following a February 2006 informal conference, 
the appellant's representative withdrew the PTSD claim in a 
July 2006 statement. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that a claim for service connection for one 
psychiatric disability submitted by a pro se claimant 
encompasses all psychiatric disabilities, regardless of how 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
presence of two prior denials for psychiatric claims raises 
the possibility that the present claim has been previously 
and finally denied, required reopening.  See id.  The Board 
is required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

In determining whether new and material evidence is required, 
the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim "based upon 
distinctly diagnosed diseases or injuries" or whether it is 
evidence tending to substantiate an element of a previously 
adjudicated matter.  Velez v. Shinseki, No. 07-1794, slip op. 
at 5 (U.S. Vet.App. Oct. 9, 2009).  

The appellant's prior claim for schizophrenia was based on a 
theory of exposure to gamma radiation or secondary to a Rocky 
Mountain fever vaccination.  The claim was denied in December 
2000 as the appellant's service treatment records did not 
show a history of any radiation exposure or vaccination for 
Rocky Mountain fever.  The appellant's PTSD claim was denied 
in June 2003 because the appellant's VA treatment records did 
not show a diagnosis of PTSD.  Reopening has not been granted 
or pursued for schizophrenia in the course of this appeal.  
Reopening for PTSD was specifically abandoned during this 
appeal.  The appellant still does not bear a diagnosis of 
PTSD.  None of his current arguments regarding his 
psychiatric disability pertain to radiation or vaccination 
and he does not currently bear a diagnosis of schizophrenia, 
which will be considered below.  The disorders discussed 
below were diagnosed by medical professionals in full 
awareness of the appellant's previous treatment and 
diagnoses.  These appear to be distinct and different 
diagnoses based on a different set of symptom manifestations.  
The Board finds that the issue on appeal does not relate to 
an unsubstantiated element of a previously adjudicated 
matter.  Thus, the issue on appeal is a general claim for 
service connection for a psychiatric condition, to include 
depression, and reopening is not required.  See Velez, supra.


II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The letter did not contain notice of the 
degree of disability and effective date elements of Dingess.  
A March 2006 letter was sent to the appellant providing him 
such notice.  Although this letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2006, he was provided four months to 
respond with additional argument and evidence and the claim 
was readjudicated and a statement of the case (SSOC) was 
provided to the appellant in July 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file to the extent available.  
Private medical records have not been identified by the 
appellant.  The appellant has alleged treatment in 1978 at a 
VA hospital in Minneapolis, Minnesota.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO requested copies of those 
records in 2006.  Following a search of his present records 
and an archival search, the facility indicated in July 2006 
that no such records existed.  The RO notified the appellant 
of the failure to obtain these records in his July 2006 
Statement of the Case.  The Board finds that the RO has made 
all reasonable attempts to obtain those records, further 
development would be fruitless.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  The service treatment records show that an 
entirely different set of events involving treatment for 
alcohol and drug abuse occurred instead.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
("Because some evidence of an in- service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a postservice medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

III. Service Connection

The appellant contends that he was treated during service for 
depression at Walter Reed Army Medical Center in 1978, before 
being transferred to a VA hospital in Minneapolis, Minnesota, 
for further treatment prior to discharge.  He further 
contends that this depression is the same disorder from which 
he currently suffers.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant's VA treatment records show that the appellant 
has a diagnosis of a major depressive disorder in August 
2001.  At that time, the appellant had recent diagnoses of a 
psychosis, NOS, schizophrenia, bipolar disorder and multiple 
substance abuse disorders, including cocaine, alcohol and 
heroin.  The appellant's more recent VA treatment records 
show that a January 2003 admission note indicates that the 
appellant has had a variety of diagnoses and presentations, 
with the most consistent being drug dependence and an 
antisocial personality disorder.  The appellant was found to 
have schizoaffective disorder, bipolar type, with 
polysubstance abuse in April 2004.  In a 2005 medical 
history, he was noted to have an antisocial personality 
disorder, with multiple substance abuse disorders.  Most 
recently, a March 2006 intake note indicated the presence of 
substance abuse, depression, NOS, and a personality disorder, 
with hallucinations reported in the symptomatology.  

The appellant contends, essentially, that his psychiatric 
condition of depression was first manifest during service and 
that he continues to suffer from that disorder presently.  He 
argues that he was treated first at his duty station in 
Maryland in 1978, before being transferred to Walter Reed, 
then transferred again to a VA hospital in Minneapolis, 
Minnesota.  

The appellant's service treatment records show quite a 
different course of treatment.  The appellant's problems 
appear to begin during his tour of duty with the Army.  In 
April 1977, the appellant was evaluated for possible drug 
abuse.  He admitted to a history of alcohol and drug abuse.  
He reported a long family history of alcohol abuse.  He 
reported having several addiction behaviors.  The appellant 
was thought to be dual addicted, with drugs the primary 
addiction.  The appellant was evaluated in May 1977 for drug 
abuse and began individual counseling and Alcoholics 
Anonymous.  The appellant was given a physical examination in 
December 1977.  The psychiatric exam was noted to be abnormal 
due to a history of drug abuse.  A January 1978 treatment 
note indicates that the appellant used amphetamines daily or 
every other day by injection.  Numerous track marks were 
found on his arms.  Drug treatment had not gone well and the 
appellant was recommended for transfer to a VA hospital.  The 
appellant was given another examination in February 1978.  
The history accompanying the report of examination indicates 
that the appellant described drinking one to one and a half 
pints of Scotch or gin a day, smoking three packs of 
cigarettes a day, using amphetamines daily, heroin once or 
twice a month, cocaine twice or three times a month, and two 
ounces of marijuana a week, or approximately 70 joints.  The 
appellant then began treatment at Walter Reed Army Medical 
Center.  Similar findings were reported.  In March 1978, the 
appellant reported a general malaise over the prior two 
months.  The appellant was recommended for discharge by his 
commanding officer due to the lack of improvement in drug and 
alcohol abuse.  The appellant was originally set to be 
transferred to a VA facility nearer his home in South Dakota, 
but Minneapolis was chosen instead for its drug treatment 
program.  

Following requests from the RO, the archives department for 
VA was unable to locate any records for the appellant for 
treatment in 1978 in Minnesota.  According to a July 2006 
response, records and microfiche reveal no treatment, except 
for a notation of IRR (AWOL) in April 1978.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  The Federal Circuit also indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  The 
Federal Circuit stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service- connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  In addition, the Federal Circuit found that 38 
U.S.C. § 1110 permits a veteran to receive compensation for 
an alcohol-abuse or drug-abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service- 
connected disability.  Compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

The appellant's service treatment records show uniform and 
significant alcohol and drug abuse leading up to his 
discharge from service.  The appellant's representative 
points out that the appellant's report of medical history 
from his March 1974 induction examination to the Marine Corps 
shows that the appellant noted past depression or excessive 
worry.  No psychiatric abnormality was noted on the clinical 
examination.  An August 1975 report of medical history shows 
that the appellant denied depression or excessive worry at 
that time.  No further notations of psychiatric functioning 
occur in the appellant's Marine records.  The appellant's 
entrance to service examination for the Army shows that the 
appellant's report of medical history denied depression or 
excessive worry at that time as well.  This record is too 
sparse to find that the appellant had a depressive disorder 
at entry.  The appellant's treatment from 1977 and 1978 shows 
clearly that the appellant had drug and alcohol abuse related 
problems.  There is no notation of depression or a depressive 
disorder at that time.  There is no notation of psychotic 
symptoms, a personality disorder, schizoaffective disorder or 
bipolar traits.  Despite extensive evaluation, separate and 
distinct psychiatric diagnoses were not offered.  

With respect to the appellant's contentions that he has 
experienced depression since service, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Based on the record, the Board finds that 
the appellant's lay evidence regarding his condition in 1977 
and 1978 are of little weight.  The appellant's condition was 
documented thoroughly at the time and no depression or any 
other psychiatric disorder was noted beyond alcohol and drug 
abuse.  There was no underlying disorder from which the 
alcohol and drug abuse could have resulted.  The appellant 
now has motivation to portray those events as resulting from 
some other psychiatric disorder given his claim filing.  Even 
if the 1978 "general malaise" complaint constituted a 
report of depression from the appellant, the report does not 
mean that the appellant had clinically significant 
depression.  The evaluations which considered those 
complaints did not conclude that he had a depressive 
disorder.  Thus, his lay statements were not supported by a 
diagnosis from a medical professional.  This is not competent 
evidence of a depressive disorder.  See Jandreau.

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board finds that the appellant was engaged in the 
voluntary and willful consumption of alcohol and drugs to 
excess during his tour of duty with the Army.  To the extent 
that the appellant now has a psychiatric disability or 
disabilities secondary to that excess, service connection is 
not warranted as a matter of law.  See Allen, supra.  

The Board notes that the appellant brought another claim for 
service connection for depression after perfecting the 
present appeal.  He claimed service connection for a 
traumatic brain injury due to a shrapnel impact to his helmet 
while aboard the U.S.S. Talega and depression secondary to 
the traumatic brain injury.  The RO denied service connection 
for the brain injury and depression secondary to it in a 
February 2007 rating decision.  There is no evidence that the 
appellant disagreed with this rating decision.  Thus, the 
traumatic brain injury issue is final.  See 38 U.S.C.A. 
§ 7104.  The Board will not address that claim.  To the 
extent that the appellant claimed depression on an alternate 
basis, this is another theory of the claim already on appeal.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  The 
Board does have jurisdiction over the claim and, thus, over 
that theory.  The Board notes that secondary service 
connection is unavailable as a matter of law, as the brain 
injury claim was denied.  See 38 C.F.R. § 3.310 (2009).  The 
Board has considered whether the depression could have been 
caused directly by the shrapnel injury.  The appellant's 
shrapnel injury presumably would have occurred during his 
service with the Marine Corps.  There is, however, no 
evidence to show that such an injury actually occurred.  His 
service treatment records are entirely silent for any head 
injury.  There is no other evidence of an incurrence event in 
either period of service from which his current depressive or 
other psychiatric disorder may be the result.  Service 
connection is therefore not warranted for the appellant's 
psychiatric condition, to include depression.  See Hickson, 
supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychotic disorder becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant has previously been denied service 
connection for schizophrenia, but also bears a diagnosis of a 
psychotic disorder, NOS and schizoaffective disorder, and 
there is an indication of hallucinations.  The Board notes 
that there is no evidence to support a finding that a 
psychotic disorder of any type was present in service or 
within one year of service.  The appellant cannot benefit 
from the presumption.  

Finally, the Board has considered the appellant's personality 
disorder.  Congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2009).  Mere congenital or developmental defects; absent, 
displaced, or supernumerary parts; refractive error of the 
eye; personality disorder; and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. § 4.9 
(2009).  A mental disorder superimposed on a personality 
disorder may be service connected.  38 C.F.R. § 4.127 (2009).  
The Board has considered those above.  As service connection 
is not permitted for the personality disorder, further 
consideration is not warranted.   

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric condition 
to include depression is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


